United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1013
                         ___________________________

                                  Cynthia Metivier

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

  David L. Bernhardt, Secretary of the United States Department of the Interior

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                          Submitted: September 14, 2020
                            Filed: September 17, 2020
                                  [Unpublished]
                                  ____________

Before GRUENDER, WOLLMAN, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.

      In this employment discrimination action, Cynthia Metivier appeals the district
court’s1 adverse grant of summary judgment. Initially, we conclude the district court

      1
      The Honorable Eric C. Tostrud, United States District Judge for the District
of Minnesota.
did not abuse its discretion by denying Metivier’s request to strike certain evidence,
see Gannon Int’l, Ltd. v. Blocker, 684 F.3d 785, 793 (8th Cir. 2012) (reviewing
admission of evidence for consideration at summary judgment stage for abuse of
discretion); or by disallowing two of Metivier’s filings based on her failure to comply
with local rules, see Reasonover v. St. Louis Cty., 447 F.3d 569, 579 (8th Cir. 2006)
(stating district courts have broad discretion in enforcing local rules). Having
carefully reviewed the record and the arguments on appeal, we conclude the district
court did not err in granting summary judgment. See Torgerson v. City of Rochester,
643 F.3d 1031, 1042 (8th Cir. 2011) (en banc) (reviewing de novo grant of summary
judgment). Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-